Citation Nr: 0825340	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
bilateral hearing loss and tinnitus.

A hearing was at the RO was held in March 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  

At the hearing, the veteran withdrew his claim of service 
connection for bilateral hearing loss.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2007).

In August 2007, the Board remanded the remaining issue of 
service connection for bilateral tinnitus to the RO for 
additional evidentiary development.  Unfortunately, as set 
forth in more detail below, another remand of this matter is 
required.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran seeks service connection for bilateral tinnitus.  
He contends that he developed tinnitus as a result of his 
exposure to acoustic trauma during service.  Specifically, he 
notes that he served in the Infantry, where his duties 
included firing rifles, machine guns, grenade launchers, and 
small arms.  He indicated that he was often without hearing 
protection.  

In connection with his claim, the veteran was afforded a VA 
medical examination in September 2005.  At the examination, 
the veteran reported that his tinnitus had started in 
approximately 2000.  The examiner concluded that based on the 
veteran's reported history, it was not likely that his 
current tinnitus was related to his service.

At his March 2007 Board hearing, however, the veteran 
testified that he had not been clear in reporting his medical 
history at the September 2005 VA medical examination.  
Rather, he testified that he had first experienced tinnitus 
during service after an episode in which he fired more than 
100 rounds without ear protection.  At the end of the day, 
the veteran testified that "my ears were ringing and the 
next day they were ringing also."  See Transcript at page 4.  
Since that time, the veteran indicated that he had 
experienced periodic tinnitus.  He indicated that his 
episodic tinnitus did not begin to bother him enough to seek 
medical treatment until approximately 2000, the date he 
reported to the VA medical examiner.  However, he indicated 
that he had experienced episodes of tinnitus since service.  

Based on the veteran's testimony, his representative 
requested that VA obtain another medical opinion in order to 
clarify the etiology of the veteran's tinnitus.  Accordingly, 
in August 2007, the Board remanded the matter for the purpose 
of obtaining a medical opinion in connection with the 
veteran's claim.  

In accordance with the Board's remand request, the veteran 
again underwent VA medical examination in September 2007.  
According to the examination report, the veteran reported 
that his tinnitus had begun approximately 10 to 12 years 
prior, or 1995 to 1997.  It is unclear whether the veteran 
did, indeed, recall this as the date of onset of his 
tinnitus, or whether he was again unclear in reporting his 
history.  Regardless, based on the veteran's report, the 
examiner concluded that it was not at least as likely as not 
that the veteran's tinnitus was related to his active 
service.  

In providing a rationale for her opinion, the examiner noted 
that the "onset was reported by the veteran to be 
approximately 37 to 39 years following discharge from active 
duty."  The Board notes that this would put the date of 
onset of the veteran's tinnitus between 2005 and 2007.  This, 
of course, contradicts the earlier notation in the 
examination report that the veteran's tinnitus had begun 10 
to 12 years prior.  

Given these contradictions, in June 2008, the veteran's 
representative again requested a remand of this matter for 
the purposes of obtaining another medical opinion.  In 
support of his request, the representative further noted that 
the examiner had not reviewed the veteran's claims folder 
prior to providing her opinion as to the etiology of the 
veteran's tinnitus, as the Board had instructed in its August 
2007 remand.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
also held that the Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  Id.  
Accordingly, this case must be remanded.

The case is therefore REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
bilateral tinnitus.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  

The examiner should be asked to take a 
complete and thorough history from the 
veteran regarding the date of onset of 
his tinnitus.  After so doing, and after 
carefully reviewing the veteran's claims 
folder, the examiner should be asked to 
provide an opinion as to whether it is as 
least as likely as not that any current 
tinnitus is causally related to the 
veteran's active service or any incident 
therein.  

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




